CONNOR., J.,
after stating the facts. The pleadings and testimony present for determination the simple question whether the plaintiff was the owner of the goods in controversy. To maintain this proposition it was incumbent upon the plaintiff to show that the title had passed from the Fairbanks Company to Arthur Alexander, from whom he purchased. It appears that there was in the neighborhood one person whose *53real name was Arthur B. Alexander and another whose real name was Alfred Alexander. Conceding that Arthur ordered the goods in the name of A. Alexander and the Fairbanks Company shipped them, supposing that they were ordered by Alfred Alexander and intending to sell and ship to him, and not to Arthur, no title passed to the latter. . In the name “A. Alexander” there was a latent ambiguity, due to the fact that there are two persons having the same initials and in the same neighborhood. It was clearly competent to show, by the testimony of the shipper of the goods, to which of these two persons he sold and consigned the goods. The testimony of the witness Shecldey is uncontradicted, and, if believed by the jury, puts an end to the controversy. There was no contract of sale by the owner of the goods to Arthur Alexander. This view of the case was presented to the jury by his Honor, and, without regard to the other questions discussed in this Court, their finding entitled the defendant to judgment.
The declarations of Arthur Alexander were clearly incompetent and were properly excluded. The plaintiff could not show title in Arthur Alexander by his declarations in the absence of the defendant, the goods never having been for a moment in his possession.
In the view we take of the case, the somewhat forcible remarks of the defendant’s counsel were harmless. As the defendant Arthur Alexander did not see fit to enlighten the Court and jury by going upon the stand, and as the plaintiff did not himself contradict the testimony of Sheckley or Woodley, or offer any testimony to do so*, we think his Honor was warranted in saying to the jury that it was not necessary to answer the first issue “No” to find the plaintiff guilty of perjury. While it was not necessary to pass upon the question of fraud, we think his Honor’s observation: “That there was considerable evidence of fraud as to Arthur Alexan*54der/’ bad abundant foundation from tbe uncontradicted testimony.
Tbe judgment of tbe Cburt being tbat tbe defendant tbe Fairbanks Company is entitled to recover tbe value of tbe goods, it being admitted tbat tbey could not be delivered in specie, we find no error in tbe record or tbe judgment, and tbe same is
Affirmed.